      Case 6:19-cv-01307-KHV-KGG Document 41 Filed 02/03/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CARLA M. HOBBS,                                 )
                                                )
                            Plaintiff,          )              CIVIL ACTION
                                                )
v.                                              )              No. 19-1307-KHV
                                                )
KANSAS DEPARTMENT FOR CHILDREN                  )
AND FAMILIES, et al.,                           )
                                                )
                                                )
                            Defendants.         )
________________________________________________)

                                 ORDER TO SHOW CAUSE

       On November 18, 2019, plaintiff filed suit against multiple defendants, including Erna

Loomis, alleging violations of 42 U.S.C. Sections 1983 and 1985 and 28 U.S.C. Section 1343. See

Complaint (Doc. #1) at 2–3. Plaintiff seeks more than $30 million in damages, restoration of her

business license and suspension of any malicious prosecution. Id. at 4. On January 13, 2021, the

Court sustained Defendant’s Motion For Reconsideration Of December 18, 2020 Order (Doc. #35)

and dismissed Erna Loomis. Order (Doc. #38). In light of the Court’s Memorandum And Order

(Doc. #40) filed on February 1, 2021, the Court orders the defendants to show cause in writing

by 5:00 PM on February 17, 2021 why the Court (1) should not modify its Order (Doc. #38)

filed January 13, 2021 to reflect that only the claims for damages against Loomis are

dismissed but the claims for injunctive relief against her are restored and (2) should dismiss

any claim for injunctive relief against Loomis for failure to state a claim under Rule 12(b)(6).

On or before March 3, 2021 at 5:00 PM plaintiff shall file a response.

      IT IS SO ORDERED.
Case 6:19-cv-01307-KHV-KGG Document 41 Filed 02/03/21 Page 2 of 2




Dated this 3rd day of February, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                        -2-
